TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-22-00701-CV


                                  In re Sayers Construction, LLC



                        ORIGINAL PROCEEDING FROM HAYS COUNTY



                              MEMORANDUM OPINION


PER CURIAM

               Relator Sayers Construction, LLC, the defendant in the underlying trial-court

proceeding, notified this Court that it has filed for bankruptcy protection (United States Bankruptcy

Court, W.D. Texas, Case No. 22-10838-tmd).            See Tex. R. App. P. 8.1.       Accordingly, this

mandamus proceeding is stayed. See 11 U.S.C. § 362(a) (establishing that debtor’s filing of

bankruptcy petition imposes automatic stay of judicial proceedings that are “[a] continuation . . . of

a judicial . . . or other action or proceeding against the debtor”); cf. Tex. R. App. P. 8.2; see also

In re Hassell, No. 01-14-00996-CV, 2018 WL 1003802, at *1 (Tex. App.—Houston [1st Dist.]

Feb. 22, 2018, orig. proceeding) (reinstating mandamus proceeding upon relators’ petition). Any

party may file a motion to reinstate the proceeding if permitted by federal law or the bankruptcy

court. Tex. R. App. P. 8.3(a). It is the parties’ responsibility to notify the Court as soon as possible

if an event occurs that would allow reinstatement. Id.



Before Chief Justice Byrne, Justice Triana, and Justice Smith

Filed: December 22, 2022